Citation Nr: 1611767	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for hypertension.
 
3.  Entitlement to service connection for an abnormal pericardium.

4.  Entitlement to service connection for a heart disability other than an abnormal pericardium.
 
5.  Entitlement to service connection for a thyroid disability, to include hyperparathyroidism.
 
6.  Entitlement to service connection for a right foot disability, to include plantar porokeratosis.
 
7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:     J. Bryan Jones, III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from October 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In August 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the issuance of the supplemental statement of the case in February 2015, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issues of service connection for hyperlipidemia has been raised by the record in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a heart disability other than an abnormal pericardium, service connection for an acquired psychiatric disorder, service connection for hypertension, service connection for a thyroid disability, service connection for a right foot disability, service connection for a left foot disability, and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that an abnormal pericardium was incurred during active service.

2.  There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset due to acoustic trauma in service.





CONCLUSION OF LAW

1.  The criteria for service connection for an abnormal pericardium are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issues of service connection for an abnormal pericardium and service connection for tinnitus are resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253   (1999).

Service Connection for a Heart Disability

The service treatment records are silent for any complaints, diagnosis, or treatment for a heart disability.  The Veteran testified, however, that while he was stationed at Camp Pendleton in 1977, a racial tension incident occurred when someone threw a large rock from a flower bed and it struck him in the chest.  

After service, the Veteran developed various cardiac problems.  In November 1987, the Veteran reported chest pains since he was hit by a large rock in the chest in 1977.  An EKG at that time was borderline.  He had been noted to suffer an irregular heartbeat four years earlier.  

In 1989, he suffered a myocardial infarction, which was evidenced in a September 1990 EKG.  

By November 1993, he had been diagnosed with arteriosclerotic heart disease with coronary artery disease and hypertension.  

Starting in 2004, the Veteran has undergone several cardiac procedures including several stent placements and several coronary artery bypass graft surgeries.  

The latest coronary artery bypass graft surgery occurred in November 2011.

In a December 2011 letter, his cardiac surgeon, Dr. Wrenn, noted in the November 2011 surgery that the Veteran had an abnormal pericardium and connected it to a remote blunt trauma.  The Veteran gave a history that in service, he was struck in the chest with a large rock.

The Board notes that the Veteran, as a lay person, filed his claim as service connection for a heart disability as service connection for coronary artery disease.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses involving his heart, and as a different legal theory may apply, the Board has therefore stated the issue as set forth on the first page of this decision.  

The Board finds the Veteran is credible that he was struck in the chest with a large rock in service.  As early as November 1987, ten years after service, the Veteran reported chest pains since he was hit by a large rock in the chest in 1977.  Dr. Wrenn determined that the Veteran's abnormal pericardium he observed in surgery resulted from a remote blunt trauma and the Veteran also gave a history of a large stone striking his chest.  The Board interprets his December 2011 letter as Dr. Wrenn concluding as likely as not that the abnormal pericardium resulted from the injury where the Veteran was struck in the chest with a large rock or stone in service in 1977.

The Board finds Dr. Wrenn's opinions as to the diagnosis and cause of the abnormal pericardium to be highly probative as they present the medical opinions of a competent expert, informed by review of the Veteran's medical history, and with a rationale.  Dr. Wrenn took into account the Veteran's evidence as to the onset or cause of the abnormal pericardium.  In service, the Veteran received a blunt trauma to his chest when he was hit by a thrown rock from a flower bed.  The Veteran has an abnormal pericardium.  In Dr. Wrenn's opinion, the etiology of the pericardium is remote (old) trauma, which by the Veteran's history was the 1977 service incident.  While there is no indication that he reviewed all of the medical evidence of record, including the service treatment records, it appears he took into account the most pertinent evidence, that is, the evidence of an abnormal pericardium he personally observed in surgery in November 2011, and the Veteran's account of the onset or injury and all subsequent symptoms, their onset, the originating cause of the symptoms, and the pattern since service.  Thus, all elements to establish a claim for a disability for service connection for an abnormal pericardium.

The opinions are also is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); See also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment).  In a similar manner, the Veteran's history is not contradicted by any other history of a non-service blunt trauma to the chest.  In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current abnormal pericardium disability is related to military service.  The Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for an abnormal pericardium is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015).

Service Connection for Tinnitus

The service treatment records do not indicate the Veteran made any complaints or was diagnosed or treated for tinnitus.

After service, the Veteran's hearing was evaluated on several occasions by his employer and hearing was always normal.  None of the hearing evaluation records discuss whether the Veteran had tinnitus or not.  

The first indication the Veteran had tinnitus is when the Veteran filed his claim in April 2009.  He testified that although his MOS was as an administrative specialist, he served with a weapons unit and, on occasion, served as an assistant on the firing range.  His sister has submitted a statement where she recalled a live grenade once went off near him.  The Veteran testified that he has had tinnitus since he got out of service and people have to talk loudly or repeat what they said.

Tinnitus is a condition, under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent- "ringing in the ears is capable of lay observation").  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Board finds that the Veteran is competent to describe ringing in his ears.  Thus, the evidence establishes that the Veteran currently has tinnitus.  The remaining question is whether service connection may be granted when the disability is first diagnosed or noted after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

He is also competent and credible to report that he experienced noise exposure in service, and that he first started noticing tinnitus in or as he left service.  The Board finds the Veteran's report of having experienced tinnitus since separation from service to be credible as there is no contradictory evidence in the record.  The Veteran's competent and credible statements and testimony thus establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.

While service treatment records reflect no reports of tinnitus or ringing in the ears, there is no indication in these records, or any post-service treatment records, that the Veteran ever denied tinnitus or a history of tinnitus, or that the Veteran gave any history of tinnitus inconsistent with his written statements submitted in this claim.  Thus, the Veteran's lay statements are competent and credible with regard to noise exposure in service and the onset of tinnitus in service and since.  With evidence of a current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

The Board recognizes that the VA examiner in April 2010 did not offer an opinion whether there is a relationship between tinnitus and service, but against that evidence is the Veteran's testimony not only as to noise exposure, but also the onset and continued presence of tinnitus to the present.  It does not appear the VA examiner considered tinnitus as the report incorrectly stated the Veteran was not making a claim for service connection for tinnitus. The report was otherwise silent on the issue of tinnitus.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  As the examiner relied on incorrect information, i.e., there was no tinnitus claim, under the circumstances of the case, this reliance has minimal probative value as the Board finds that the Veteran is competent and credible to describe tinnitus during active duty and since service and he clearly is claiming service connection for tinnitus. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102. 






ORDER

Entitlement to service connection for an abnormal pericardium is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Veteran is now service connected for an abnormal pericardium due to blunt trauma while in service, the record reflects that the Veteran has other heart disabilities and diagnoses.  He suffered a myocardial infarction in 1989 and has undergone several stent placements and coronary artery bypass grafts.  The diagnoses have included arteriosclerotic heart disease, atherosclerotic heart disease, coronary artery disease, and heart ischemia.  The Veteran also asserts the abnormal pericardium resulted in or is related to his various heart disabilities such as arteriosclerotic heart disease, atherosclerotic heart disease, coronary artery disease, and heart ischemia.  He also asserts that his hypertension is also related to the abnormal pericardium.  In December 2011, his cardiac surgeon, Dr. Wrenn, connected the abnormal pericardium he noted in surgery in November 2011 to a remote blunt trauma, which in this case was the service incident where a large rock struck the Veteran in the chest.  He mentioned that the Veteran had been diagnosed with atherosclerotic heart disease and hypertension, but did not offer an opinion whether the additional heart disabilities were caused or aggravated by, or related to the abnormal pericardium, or the large rock.  

At this point, the Veteran has essentially offered his own opinion that the abnormal pericardium resulted in his additional heart disabilities.  Neither the Veteran nor the Board is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is not permitted to rely on its unsubstantiated opinion on a question of medical causation, but must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  There has not been a VA examination to determine whether any heart or cardiac disability is related to service or secondarily caused or aggravated by the abnormal pericardium.  Accordingly, the Board has determined that the Veteran should be provided a VA cardiac examination to determine whether any of the Veteran's diagnosed heart disabilities, including arteriosclerotic heart disease, atherosclerotic heart disease, coronary artery disease, and heart ischemia are related to service of are caused by, or aggravated by his abnormal pericardium.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran was diagnosed in February 2009 with hyperparathyroidism after laboratory tests demonstrated elevated calcium.  He subsequently underwent a left parathyroidectomy.  The Veteran has asserted that the hyperparathyroidism is a result of his cardiac problems.  Again, there has not been a VA examination to determine whether the Veteran's hyperparathyroidism disability is related to service generally or whether is secondarily caused by the service connected abnormal heart disability or any other service connected disability.  The Board has determined that the Veteran should receive a VA examination to address whether service or another disability has caused hyperparathyroidism.

In January 2012 Veteran reported he was in a mild depressed mood due to his medical problems especially after his November 2011 cardiac surgery.  He did not believe he needed medication or further counseling.  The VAMC problem list, however, has listed depression since at least December 2012.  There are also some indications the Veteran has received Zoloft, a medication used to treat mental health symptoms.  There has not been a VA examination to determine whether the Veteran's mental health disability is related to incidents in service or service generally or whether any such disability is secondarily caused by service connected disabilities.  The Board has determined that the Veteran should receive a VA examination to address whether service or another disability has caused an acquired psychiatric disability
 
The Veteran seeks service connection for a right foot disability, to include plantar parakeratosis and service connection for a left foot disability.  In September 1975, the Veteran was treated for right foot dermatophytosis.  In service, the Veteran was treated once in May 1977 for a callus on the fourth left metatarsal phalangeal joint, although it appears there was a similar callus on the right metatarsal phalangeal joint.  In July 1977, the Veteran was treated for a deep abrasion on the right hallux surface.  In May 1987, a podiatrist reported the Veteran had calluses since 1977.  

The Veteran received a VA examination in October 2009 and the examiner diagnosed plantar porokeratosis but concluded the plantar porokeratosis was not related to the in-service treatment for the laceration (abrasion) or dermatophytosis without offering any rationale for that conclusion.  The examiner also did not mention the treatment for calluses in 1977.  The Veteran has also been diagnosed with gout and degenerative joint disease in his feet.  He also asserts that at least his recurrent calluses resulted from wearing boots during physical training.  That is when he first noted calluses on the bottom of his feet and now must see a podiatrist every 6 months to have them removed or trimmed.  The examiner never discussed whether the additional foot disabilities are related to service, Clemons, supra, or whether the physical training with boots caused the recurrent calluses.  

When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet.App. 97, 104 (2008).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Green v. Derwinski, 1 Vet.App. 121, 124 1991)); see also Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  The Board has therefore determined the October 2009 VA examination is inadequate and a new examination is warranted.  The examination should identify each foot disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the Veteran's claim for hearing loss, the Veteran had normal hearing at an April 2010 VA examination.  He testified in November 2015 that his hearing is worse.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from July 2013 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the record development is completed, provide the Veteran with a VA cardiac examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a heart disability, other than an abnormal pericardium.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner must not rely solely on the absence of heart symptoms or diagnoses in service as the basis for a negative opinion.  The question is whether any current heart disability is related to service.

If the examiner determines that a cardiac or heart disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any cardiac or heart disability was caused by or aggravated by the Veteran's service connected disabilities, to specifically include the Veteran's abnormal pericardium.    

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

3.  After the record development and the cardiac examination is completed, provide the Veteran with a VA examination for hypertension.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension disability began in service or is causally and etiologically related to service.

The examiner must not rely solely on the absence of hypertension in service as the basis for a negative opinion.  The question is whether the current hypertension is related to service.

If the examiner determines that hypertension is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any hypertension disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is asked to specifically discuss the relationship between the Veteran's hypertension and any service connected cardiac disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

4.  After the record development is completed, provide the Veteran with a VA endocrine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has an endocrine disability causing hyperparathyroidism.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner must not rely solely on the absence of hyperparathyroidism in service as the basis for a negative opinion.  The question is whether current hyperparathyroidism is related to service. 

If the examiner determines that a hyperparathyroidism disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any hyperparathyroidism disability was caused by or aggravated by the Veteran's service connected disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

5.  After the record development is completed, provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has an acquired psychiatric disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner must not rely solely on the absence of an acquired psychiatric disability in service as the basis for a negative opinion.  The question is whether any current acquired psychiatric disability is related to service.

The examiner is asked to specifically discuss the racial tension problems the Veteran witnessed and experienced at Camp Pendleton in 1977.

If the examiner determines that a an acquired psychiatric disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any acquired psychiatric disability was caused by or aggravated by the Veteran's service connected disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

6.  After the record development is completed, provide the Veteran with a VA foot examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a foot disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to discuss the clinical significance of the following 

a).  In September 1975, the Veteran was treated for right foot dermatophytosis. 

b).  The Veteran was treated once in May 1977 for a callus on the fourth left metatarsal phalangeal joint, although it appears there was a similar callus on the right metatarsal phalangeal joint.  

c).  In July 1977, the Veteran was treated for a deep abrasion on the right hallux surface.  

d).  The Veteran states that he started developing calluses on the bottoms of his feet as a result of wearing boots during physical training.

The Veteran is asked to discuss the relationship of service to the Veteran's clinical diagnosed of gout, degenerative joint disease of the feet, and porokeratosis

The examiner must not rely solely on the absence of foot disability in service as the basis for a negative opinion.  The question is whether any current foot disability is related to service.

If the examiner determines that a foot disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any foot disability was caused by or aggravated by the Veteran's service connected disabilities, including another foot disability.   

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

7.  After the record development is completed, provide the Veteran with a VA hearing loss examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether current hearing loss is related to service.

A complete rationale for any opinion offered should be provided.

8.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


